 Case 3:11-md-02286-MMA-MDD Document 811 Filed 08/06/20 PageID.6113 Page 1 of 9



1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                        SOUTHERN DISTRICT OF CALIFORNIA
9
10   IN RE: MIDLAND CREDIT                         Case No.: 11md2286-MMA-MDD
11   MANAGEMENT, INC.,
     TELEPHONE CONSUMER                            ORDER:
12   PROTECTION ACT LITIGATION
                                                   (1) DENYING PLAINTIFFS’ MOTION
13                                                 TO AMEND SCHEDULING ORDER;
14                                                 [ECF No. 801]
15                                                 (2) DENYING JOINT MOTION
16                                                 REGARDING PLAINTIFFS’
                                                   REQUEST FOR LEAVE TO TAKE
17                                                 DEPOSITIONS; AND
18                                                 [ECF No. 803]
19                                                 (3) DENYING JOINT MOTION FOR
20                                                 LEAVE TO TAKE DEPOSITION AND
                                                   DISCOVERY OF NOBLE SYSTEMS
21                                                 [ECF No. 790]
22
23         Before the Court is the motion of certain member Plaintiffs, filed on
24   July 15, 2020, to amend the scheduling order in this multi-district litigation
25   (MDL).1 (ECF No. 801). Defendants Midland Funding LLC, Midland Credit
26
     1The list of Plaintiffs bringing and joining in this motion can be found at ECF No. 801 at
27   3-6.

                                                  1
                                                                             11md2286-MMA-MDD
 Case 3:11-md-02286-MMA-MDD Document 811 Filed 08/06/20 PageID.6114 Page 2 of 9



1    Management, Inc. and Encore Capital Group, Inc. (collectively “Defendants”)
2    responded in opposition on July 30, 2020. (ECF No. 809). As provided below,
3    the motion to amend the scheduling order is DENIED. The resolution of this
4    motion also resolves Plaintiffs’ motion for leave to take depositions (ECF
5    803), and Plaintiff Ashok Arora’s motion for leave to obtain discovery and
6    take depositions. (ECF No. 790).
7                                    BACKGROUND
8         This MDL originated in 2011. Defendants are alleged to have violated
9    the Telephone Consumer Protection Act (TCPA). (ECF No. 1). The MDL was
10   initially comprised of four member actions, all purported class actions. As of
11   January 2018, there were roughly 264 actions. The first consolidated
12   complaint was filed on July 11. 2012. (ECF No. 23). The Court approved the
13   settlement of this class action, alleging calls prior to September 1, 2014, on
14   December 2, 2016. (ECF No. 434). Only eight member cases resolved in the
15   settlement of this first class action. A second class action involving calls after
16   September 1, 2014, was commenced with the filing of an amended
17   consolidated complaint on October 20, 2017. (ECF No. 538). That complaint
18   was dismissed without prejudice on July 2, 2020, following a settlement with
19   the Plaintiff representing the class. (ECF No. 795). Remaining in the MDL
20   are dozens of individual cases with Plaintiffs who opted out of the first class
21   settlement and who were prospective class members in the second class.
22        Defendants answered the amended consolidated complaint on
23   December 8, 2017. (ECF No. 549). On January 30, 2018, the Court ordered
24   Defendants to file a responsive pleading in all cases so that discovery could
25   commence. (ECF No. 562). On April 25, 2018, an initial case management
26   conference was held on all remaining cases. (ECF No. 587). Following the
27   case management conference, the Court ordered the parties to complete the

                                             2
                                                                     11md2286-MMA-MDD
 Case 3:11-md-02286-MMA-MDD Document 811 Filed 08/06/20 PageID.6115 Page 3 of 9



1    conference required by Rule 26(f), Fed. R. Civ. P., and file a joint discovery
2    plan. A further case management conference was conducted on July 23,
3    2018. (ECF No. 602). As contemplated in the case management conference,
4    on August 10, 2018, the parties filed a joint motion to implement a plaintiff
5    questionnaire, a protective order, and to provide for certain preliminary
6    discovery. (ECF No. 603). On August 15, 2018, the Court issued an order
7    requiring any Plaintiff objecting to the proposed discovery procedure file
8    objections by August 27, 2018. (ECF No. 604). No objections were filed.
9         On September 5, 2018, the Court issued an order implementing the
10   questionnaire process. (ECF No. 608). The order, among other things,
11   required Defendants to make available to plaintiffs who completed the
12   required questionnaire:
13              a. Non-privileged documents sufficient to show the dialing
          technology Defendants used to make debt-collection calls during the time
14        periods in which the plaintiffs in this MDL were called by Midland, as
15        reflected by the Plaintiff Questionnaire responses and the call records
          produced by Defendants (the “Relevant Time Periods”).
16              b. Non-privileged documents sufficient to show Defendants’
17        internal policies and procedures relating to debt-collection calls during
          the Relevant Time Periods, including materials used to train employees
18        responsible for placing calls during the Relevant Time Periods.
19              c. A description of the technological systems, including both
          hardware and software, that Midland used to contact consumers by
20        telephone during the Relevant Time Period, including, to the extent
21        readily available:
                i. The model and manufacturer of all hardware devices used;
22              ii. The name and developer of each software program used by
23        Midland, whether such programs were purchased from a third-party
          vendor, customized for Midland in conjunction with a third-party vendor,
24        or developed internally;
25              iii. The purpose or function of each such device or software program;
                iv. How Midland’s employees or agents operate such devices and
26        software programs; and
27              v. The dates such devices and software programs were in use at

                                             3
                                                                     11md2286-MMA-MDD
 Case 3:11-md-02286-MMA-MDD Document 811 Filed 08/06/20 PageID.6116 Page 4 of 9



1          Midland.
                d. A description of how the technological systems described in
2          response to item (c) above are used to place calls to individual consumers.
3
     September 2018 Order, ¶ C.1 (ECF No. 608 at 5-6).2
4
           On June 4, 2019, the Court ordered the parties to file a status report
5
     confirming that the questionnaire discovery process was complete and
6
     requiring the parties to meet and confer regarding the next phase of
7
     discovery including deposing Defendants, deposing certain Plaintiffs and to
8
     provide a new joint discovery plan. The Court also ordered the parties to
9
     propose deadlines for the filing of any summary judgment motions and any
10
     motions for class certification. (ECF No. 689).
11
           Following receipt of the status reports, including reports from some of
12
     the Plaintiffs bringing this motion, the Court issued an order setting
13
     discovery parameters and deadlines. In the order, filed on September 4,
14
     2019, the Court set deadlines for the deposition of the lead Plaintiff in the
15
     proposed class action, the deposition of Defendants under Rule 30(b)(6), Fed.
16
     R. Civ. P., regarding calling technologies and practices after September 1,
17
     2014, and the issuance of certain third-party subpoenas to cellular carriers by
18
     individual Plaintiffs. The Court also ordered the parties to meet and confer
19
     regarding other depositions pertinent to the post-September 1, 2014
20
     Plaintiffs, and any proposed depositions and disputes regarding pre-
21
     September 2014 Plaintiffs. The Court required that any summary judgment
22
     motion and any motion for class certification be filed no later than January
23
     24, 2020. (ECF No. 702).
24
           In the September 4, 2019 order, the Court acknowledged that it did not
25
26
     2The Court will refer to pagination supplied by CM/ECF rather than original pagination
27   throughout.

                                                4
                                                                          11md2286-MMA-MDD
 Case 3:11-md-02286-MMA-MDD Document 811 Filed 08/06/20 PageID.6117 Page 5 of 9



1    provide for dispute resolution regarding any issues raised regarding the
2    discovery provided by Defendants in connection with the questionnaire
3    process. To address that shortcoming, the Court ordered Defendants to file a
4    report identifying all remaining cases alleging calls prior to September 1,
5    2014; designating attorneys responsible for responding to individual
6    Plaintiffs regarding discovery issues and potential settlement; and
7    designating attorneys responsible for responding to individual Plaintiffs
8    regarding issues with the plaintiff-specific discovery provided by Defendants
9    in connection with the questionnaire process. The Court provided a deadline
10   to bring any discovery dispute stemming from the questionnaire process to
11   the Court no later than December 2, 2019. The Court also ordered the
12   relevant parties to meet and confer regarding a deposition of Defendants
13   regarding calling technologies and practices prior to September 1, 2014. (Id.).
14            On December 16, 2019, following the submission of status reports and
15   motions, the Court issued two orders regarding discovery. The first order
16   involved a motion by two of the individual Plaintiffs who also brought the
17   instant motion, Nicholas Martin and Jeremy Johnson, to take the deposition
18   of Defendants regarding calling practices and technologies in place prior to
19   September 1, 2014. (ECF No. 713). The Court granted the motion and
20   allowed for the deposition to proceed no later than January 31, 2020.3 (ECF
21   No. 725). The deposition was taken on January 28, 2020. (See ECF No. 803
22   at 5).
23            The second motion was a joint motion by counsel for lead Plaintiff and
24   Defendants to allow for the deposition of third party Alfred Collins, the
25
26   3 To proceed with the deposition, counsel had to provide a means for all interested
     Plaintiffs and counsel to attend the deposition either in person or by remote means and to
27   have the ability to suggest questions to counsel taking the deposition.

                                                  5
                                                                             11md2286-MMA-MDD
 Case 3:11-md-02286-MMA-MDD Document 811 Filed 08/06/20 PageID.6118 Page 6 of 9



1    deposition of third party Noble Systems and the deposition of Defendants
2    regarding calling technologies and practices for calls made prior to September
3    4, 2014. (ECF No. 715). The motion was instigated by the request of 14
4    individual Plaintiffs, made through lead counsel, for those depositions. (Id.).
5    That motion also was granted and provided that the deposition of Defendants
6    proceed as provided in the Court’s order on the motion brought by Plaintiffs
7    Martin and Johnson. The Court also ordered that the deposition of Noble
8    Systems occur no later than January 31, 2020, and the deposition of Mr.
9    Collins occur no later than February 14, 2020. The Court extended certain
10   expert discovery deadlines and provided that “any motion for class
11   certification and any motion for summary judgment must be filed no later
12   than June 12, 2020.” (ECF No. 726). No motion was filed for class
13   certification and no motion was filed by any party for summary judgment.
14   No motion to extend the time to file any such motion was brought by any
15   party. The depositions of Noble Systems and Mr. Collins did not proceed and
16   no party asked that the dates for those depositions be extended.
17        On March 24, 2020, Plaintiffs Martin and Johnson and Defendants filed
18   a joint motion presenting their agreement that certain requests for written
19   discovery be served upon Defendants. Defendants agreed to accept service
20   and agreed to respond to the requests, reserving their rights to object under
21   the Federal Rules of Civil Procedure. (ECF No. 773). The Court accepted the
22   agreement on April 27, 2020. (ECF No. 776).
23        On June 29, 2020, a status conference was held regarding the possible
24   remand of the cases remaining in the MDL. (ECF No. 789). Following the
25   conference, the Court issued an order requiring that any discovery dispute
26   regarding the April 27, 2020 discovery order be brought to the Court’s
27   attention on or before July 15, 2020, and that any request for additional

                                            6
                                                                    11md2286-MMA-MDD
 Case 3:11-md-02286-MMA-MDD Document 811 Filed 08/06/20 PageID.6119 Page 7 of 9



1    discovery also must be filed on or before July 15, 2020. (ECF No. 793).
2         The instant motion, brought by a collection of Plaintiffs, including
3    Messrs. Martin and Johnson, seeks amendment of the scheduling order.
4                                 LEGAL STANDARD
5         A scheduling order “may be modified only for good cause and with the
6    judge’s consent.” Fed. R. Civ. P. 16(b)(4). Johnson v. Mammoth Recreations,
7    Inc., 975 F.2d 604, 609 (9th Cir. 1992). “…[T]he focus of the inquiry is upon
8    the moving party's reasons for seeking modification…. If that party was not
9    diligent, the inquiry should end.” Id. (citation omitted). In addition to being
10   required to establish good cause, a party moving to extend time after a
11   scheduling order deadline has passed must demonstrate excusable neglect.
12   LaNier v. United States, No. 15cv0360-BAS-BLM, 2017 WL 951040 at *2
13   (S.D. Cal. Mar. 10, 2017).
14                                   DISCUSSION
15        Plaintiffs’ motion seeks to extend fact discovery, expert discovery,
16   Daubert motions and dispositive motions. Plaintiffs explain that they labored
17   under a misunderstanding regarding the deadline imposed by the Court to
18   file “any” summary judgment motions in its December 16, 2019 Order. (ECF
19   No 726). Plaintiffs believed that the deadline only applied to the class action.
20   Plaintiffs fail to acknowledge that the Order was predicated by the request of
21   14 individual Plaintiffs to depose third parties Noble Systems and Alfred
22   Collins, and to depose Defendants regarding calling practices and procedures
23   pre-September 1, 2014. The latter request was duplicated by some of the
24   Plaintiffs in the instant motion and was addressed in two separate Orders on
25   December 16, 2019. (ECF Nos. 725, 726). The motion leading to the Order
26   docketed as ECF No. 726 was brought by lead Plaintiff’s counsel and
27   Defendants as required by the September 4, 2019 Order, which required the

                                            7
                                                                    11md2286-MMA-MDD
 Case 3:11-md-02286-MMA-MDD Document 811 Filed 08/06/20 PageID.6120 Page 8 of 9



1    parties to meet and confer regarding additional common discovery requested
2    by any Plaintiff. (ECF No. 702). For these Plaintiffs to assert now that they
3    assumed the Order only related to the class action is disingenuous.
4         Plaintiffs’ argument for relief, predicated as it is on their misreading of
5    the Court’s Order, goes only to the issue of whether the summary judgment
6    deadline should be extended. Regarding extension of discovery deadlines, no
7    confusion exists. In any event, arguing that Plaintiffs misunderstood
8    whether the discovery deadlines applied to them would also be disingenuous
9    for three reasons. First, Plaintiffs were aware of and took advantage of the
10   opportunity to move for additional discovery. (ECF No. 725) (granting motion
11   for additional discovery). Second, Plaintiffs had to be aware that the motion
12   to depose Noble Systems and Mr. Collins was made on behalf of 14 individual
13   Plaintiffs. Finally, Plaintiffs had to be aware that any Plaintiff could object
14   to the questionnaire procedure and, later, bring any disputes regarding the
15   discovery provided by Defendants pursuant to the questionnaire process to
16   the Court. The misreading of the summary judgment deadline has no
17   bearing on the question of whether the Court should amend the schedule to
18   allow for additional fact discovery. Plaintiffs can find no solace in the fact
19   that the Court accepted the agreement of Plaintiffs and Defendants
20   regarding service of written discovery in April 2020. Defendants chose not to
21   oppose and agreed to respond to the discovery. The Court accepted the
22   agreement but did not rule that the discovery was appropriate or timely.
23   Those issues were not presented.
24        The Court finds that Plaintiffs were not diligent in pursuing fact or
25   expert discovery, in seeking extensions of deadlines or in seeking clarification
26   of the Court’s Orders regarding discovery. Accordingly, their motion to
27   amend the schedule to allow for additional discovery is DENIED.

                                             8
                                                                      11md2286-MMA-MDD
 Case 3:11-md-02286-MMA-MDD Document 811 Filed 08/06/20 PageID.6121 Page 9 of 9



1         With respect to the summary judgment deadline, Plaintiffs admit that
2    they misread the Order. Carelessness and confusion do not equate with good
3    cause. “[C]arelessness is not compatible with a finding of diligence and offers
4    no reason for a grant of relief.” Johnson v. Mammoth Recreations, Inc., 975
5    F.2d at 609. The Court finds that Plaintiffs have not demonstrated good
6    cause to extend the summary judgment deadline. Their motion to amend the
7    schedule for that purpose also is DENIED.
8         Plaintiffs Martin and Johnson separately moved for an Order allowing
9    them to depose third parties Noble Systems, Livevox and Alfred Collins,
10   certain employees of Defendants and others identified by Mr. Collins. That
11   motion was joined by several other Plaintiffs. (ECF No. 803). Plaintiff Ashok
12   Arora also moved for an Order allowing for written discovery and the
13   deposition of third party Noble Systems. (ECF No. 790). In light of the
14   Court’s ruling declining to extend the discovery deadline, these motions are
15   DENIED.
16                                  CONCLUSION
17        Plaintiffs’ motion to amend the schedule is DENIED. (ECF No 801).
18   Plaintiffs’ motion for leave to take depositions is DENIED. (ECF No. 803).
19   Plaintiff Ashok Arora’s motion to leave to take discovery of Noble Systems is
20   DENIED. (ECF No. 790).
21        IT IS SO ORDERED.
22   Dated: August 6, 2020
23
24
25
26
27

                                            9
                                                                   11md2286-MMA-MDD
